DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant argues “But Reisswig fails to describe or suggest an MLA that has been trained “learn a first function allowing detection of landmarks of documents represented by digital representations” or “learn a second function allowing generation of fractional pixel coordinates for the landmarks detected by the first function” as recited in claim 1.  The CNN of Reisswig does not detect any landmarks in a document, and does not generate fractional pixel coordinates for the landmarks. The CNN of Reisswig is not used to detect landmarks in a document and does not output any coordinates of the landmarks. The CNN of Reisswig receives a character grid as input and outputs a class. Chiu 1s not cited for these features, and fails to cure the deficiencies in Reisswig.”, (see Remarks page 8 last paragraph to page 9 first paragraph).  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, Chiu discloses generating fractional pixel coordinates for the detected landmarks in accordance with the second resolution, the fractional pixel coordinates allowing reconstructing pixel coordinates in accordance with the first resolution, (see col. 7, lines 2-5 and col. 10, lines 16-18 as cited above, and col. 11, lines 37-45, In embodiments where masked image was 
And reference Resisswig discloses operating a Machine Learning Algorithm (MLA), the MLA having been trained:
to learn a first function allowing detection of landmarks of documents represented by digital representations; to learn a second function allowing generation of fractional pixel coordinates for the landmarks detected by the first function, (see paragraph 0033, wherein, ….input the character grid to CNN 140, …… a CNN may be an machine learning algorithm……., ….encoder 142 determine semantic meaning “first function”, and paragraph 0039, ….decorder may aid in producing 2D representation “second function”); as claimed. 
Therefore, the limitations are disclosed in the combination of Chiu and Reisswig.
And, the rejections stand.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over 
Chiu et al (8,634,644) in view of Reisswig et al (US Pub. 2019/0354818).  
With respect to claim 1, Chiu discloses a computer-implemented method of identifying landmarks of a document from a digital representation of the document, the method comprising: 
accessing the digital representation of the document, the digital representation being
associated with a first resolution, (see col. 7, lines 40-41, …the image of the page may be a high-resolution image (e.g., 1700x2200 pixels from a scanner);  
[operating a Machine Learning Algorithm (MLA), the MLA having been trained:
based on a set of training digital representations of documents associated with labels, the labels identifying landmarks of the documents represented by the training digital representations;
to learn a first function allowing detection of landmarks of documents represented by digital representations;
to learn a second function allowing generation of fractional pixel coordinates for the landmarks detected by the first function;
the operating the MLA comprising:]
down-sampling the digital representation of the document, the down-sampled digital representation of the document being associated with a second resolution, the second resolution being lower than the first resolution, (see col. 7, lines 44-46, …..the downsampling module 236 downsamples (310) the masked image. For example, the masked image may be downsampled to a resolution of 120x155 pixels.); 
detecting landmarks from the down sampled digital representation of the document, (see col. 7, lines 2-5, A respective bounding box may be defined in terms of coordinates for two opposite corners of the respective bounding box or in terms of coordinates for all four corners of the respective bounding box. And, see col. 10, lines 16-18, …the picture identification module 232 may identify coordinates for two opposite corners of bounding boxes for the pictures.);
generating fractional pixel coordinates for the detected landmarks in accordance with the second resolution, the fractional pixel coordinates allowing reconstructing pixel coordinates in accordance with the first resolution, (see col. 7, lines 2-5 and col. 10, lines 16-18 as cited above, and col. 11, lines 37-45, In embodiments where masked image was downsampled, the locations of the pictures are remapped so that the locations of the pictures correspond to the locations of the pictures in the original image of the page. For example, the coordinates of the region for each identified picture is multiplied by a factor proportional to the amount that the masked image was downsampled. If the masked image was downsampled by a factor of two, the coordinates (both in X and y) of the region for each identified picture is multiplied by a factor of two. In view of the remapping step of col. 11, lines 37-45, the coordinates of the downsampled image, in accordance with the second resolution, are inherently fractional coordinates); 
determining the pixel coordinates of the landmarks by upscaling the fractional pixel coordinates from the second resolution to the first resolution; and outputting the pixel coordinates of the landmarks, (see col. 7, lines 2-5, col. 10, lines 16-18, and col. 11, lines 37-45 as cited above), as claimed.   
However, Chiu fails to explicitly disclose operating a Machine Learning Algorithm (MLA), the MLA having been trained:
based on a set of training digital representations of documents associated with labels, the labels identifying landmarks of the documents represented by the training digital representations;
to learn a first function allowing detection of landmarks of documents represented by digital representations;
to learn a second function allowing generation of fractional pixel coordinates for the landmarks detected by the first function;
and the operating the MLA comprising, as claimed.    
Resisswig in the same field of document processing teaches operating a Machine Learning Algorithm (MLA), the MLA having been trained:
based on a set of training digital representations of documents associated with labels, the labels identifying landmarks of the documents represented by the training digital representations; to learn a first function allowing detection of landmarks of documents represented by digital representations; to learn a second function allowing generation of fractional pixel coordinates for the landmarks detected by the first function, (see paragraph 0033, wherein, ….input the character grid to CNN 140, …… a CNN may be an machine learning algorithm……., ….encoder 142 determine semantic meaning “first function”, and paragraph 0039, ….decorder may aid in producing 2D representation “second function”); 
and operating the MLA, (see Abstract wherein a document processing system for applying a convolutional neural network to a down-sampled character grid (i.e. a down-sampled version of the document) to produce a segmentation mask and bounding boxes (i.e. identify coordinates of landmarks) to correspond to the document this is done using a CNN), as claimed. 
It would have obvious to one ordinary skilled in art at the effective date of invention to combine the two references as they are analogous, because they are solving similar problem of document processing using image analysis.  The teaching of Reisswig of utilizing a CNN “machine learning algorithm” in order to process the inputs of Chiu yields a system that quickly analyze document (see Reisswig paragraph 0026 last two lines) for suggestion and predictable results. 

With respect to claim 2, Chiu and Reisswig further discloses wherein the MLA comprises a Convolutional Neural Network (CNN) comprising multiple layers, the multiple layers comprising a first layer implementing the learning of the first function and a second layer implementing the learning of the second function (see Reisswig Abstract and paragraph 0037 and paragraph 0039), as claimed. 

With respect to claim 3, Chiu and Reisswig further discloses wherein the labels identifying landmarks comprise coordinates (see Chiu col. 7, lines 2-5 and col. 10, lines 16-18). 

With respect to claim 4, Chiu and Reisswig discloses all the elements as claimed and as rejected in claim 1 above.  However, they fail to explicitly disclose the fractional pixel coordinates comprising floating values, as claimed.  
But, at the effective date of invention for an ordinary skilled in the art it’s a design choice to consider the fractional pixel coordinates expressed as floating values, and therefore it would have been obvious to one ordinary skilled in the art at the effective date of invention to use the floating values for the fractional pixel coordinates, as claimed.   

With respect to claim 5, Chiu and Reisswig further discloses wherein the first function implements a classification task (see Reisswig paragraph 0037), the classification task predicting whether a sub-portion of the digital representation of the document comprises a landmark (see Chiu col. 10, line 23 — col. 11, line 2), as claimed. 

With respect to claim 6, Chiu and Reisswig further discloses wherein the second function implements a regression task (see Reisswig paragraph 0037), the regression task generating fractional pixel coordinates from the sub-portion of the digital representation identified as comprising a landmark (see Chiu col. 7, lines 2-5 and col. 10, lines 16-18), as claimed. 

With respect to claim 7, Chiu and Reisswig further discloses wherein the landmarks comprise one of corners or edges (see Chiu col. 7, lines 2-5 and col. 10, lines 16-18, wherein the landmarks comprise corners), as claimed. 

Claims 10-16 are rejected for the same reasons as set forth in the rejections of claims 1-7, because claims 10-16 are claiming subject matter similar to the scope as claimed in claims 1-7.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663